Case 8:20-cv-00043-JVS-ADS Document 92-13 Filed 05/15/20 Page 1 of 5 Page ID #:892




          EXHIBIT L
     Case 8:20-cv-00043-JVS-ADS Document 92-13 Filed 05/15/20 Page 2 of 5 Page ID #:893
 Message
 From:           Tom Chou [tom@tomchou.com]
 Sent:           5/15/2017 9:33:37 AM
 To:             Jawad Nesheiwat [jawad@monsterloans.com]
 Subject:        Re: CDA Capital call


 From my discussions with him, he's definitely interested in getting involved in more projects with us. He seems
 to be a grinder like you, which I really like. I basically told him to get the investment back out of American
(which is probably 30 days away or so), and then let's start exploring some new projects. He's scaling up that
 business' sales staff right now, so it makes sense for him to concentrate on that for the time being. He seems
 like he'd be capable of managing a couple projects at a time... according to him, he's done that in the past. In
 the meantime, we can bounce around some ideas internally about which space we're interested in pursuing. But
 clearly there are still lots of opportunities out there and it seems that Carlos is really motivated and would be a
 good partner for us.


 On 5/15/2017 9:22 AM,Jawad Nesheiwat wrote:
I tried to reach Mohamed Friday and had no luck. III make sure to connect with him today. It is likely we will
need the capital call to reflect the amount he mentioned. Bobby is certain we will not see more revenue from
freedom and may owe them money at some point over the next 6-12 months depending on charge
backs/refunds etc.

 '
 I m glad you see that in Carlos. I was excited to bring him aboard to the group knowing American would be just
 another SL shop, he is very bright and an experienced operator. When we first started the conversation with
 him it was regarding a business loans start up. He did however have aspirations of running a credit card back
 end. Ed and Carlos met building a back end CC debt relief company:)

If I can convince him to service the private student loan clients as a separate business and feed it the private
clients from each shop is this something we are interested in? We would obviously monetize each SL shop,
just not sure if we want to get tangled in this space. Benny/Americor insisted 1 company drive the leads
through Americor otherwise he felt it was too risky for them. We can keep that open as an option. We can
pile in CC debt too if we create a trigger at the sales level or customer service. If Carlos is comfortable and
willing to talk about it I would sure like to hear more. Lmk your thoughts.




 From:tom@tomchou.com <tom@tomchou.com>
 Sent: Sunday, May 14, 2017 10:30 PM
 To: Jawad Nesheiwat
 Subject: RE: CDA Capital call

 OK sounds good. Let me know what you decide with CDA after you speak with Mohamed. My feeling is we should put that business
 to bed and if we try to revive it, do it under a different business entity. I had a nice meeting with Carlos about the American DocuPrep
 operating agreement. We talked quite a bit and I agree with your assessment that he's a pretty experienced and high level
 guy. Definitely someone we might consider if we reboot a business in the credit card debt space, or even for our next big project
 going forward.

         Original Message
  Subject: Re: CDA Capital call
  From: Jawad Nesheiwat <jawad@monsterloans.com>



                                                                                                                              ML00022455
  Case 8:20-cv-00043-JVS-ADS Document 92-13 Filed 05/15/20 Page 3 of 5 Page ID #:894
Date: Thu, May 11, 2017 4:56 pm
To: Tom Chou <tom©tomchou.com>

Hey bro. I appreciate the thought and offer. Experian or any other bureau will require a permanent
commercial location where they will need to pass an initial inspection and possibly annual. Understanding
how easy it is to put together any office space and call it "ladera ranch home loans" I need to have a story
behind it to make sense for the volume of data. Its very important to me personally with the risk involved to
cover my butt. I would feel best building the story of ladera ranch home loans and providing data as needed
to our businesses and keep it separate in every way possible. As Ken had recommended at the last retreat
this needs to be far enough away but where we can still have the access.

I will go ahead and guarantee and absorb the lease expense. I would feel comfortable having this operation
near my house with the intention of Brooke running loans out of there solo or with a few man team at some
point. While that is not the purpose of this lease it would have value to Brooke and I and provide us with
m uch more comfort. Again if she ever built any volume my intention would be to submit all this business
through monster however Mvl had the concern of safeact. We can discuss how to set this up compliantly to
make it work for everyone.

I plan to see Mohamed tomorrow and will circle back regarding CDA.



From: tom@tomchou.com <tom@tomchou.com>
Sent: Wednesday, May 10, 2017 9:09 PM
To: Jawad Nesheiwat
Subject: RE: CDA Capital call

So is it somewhere you just have to receive mail? I think we have an extra suite at Brea. Maybe Aaron at the Brea shop can retrieve
whatever mail you need to receive. Or we can just use the suite next door they're using for their expansion. LMK what you think.

        Original Message
 Subject: Re: CDA Capital call
 From: Jawad Nesheiwat <iawad©monsterloans.com>
 Date: Wed, May 10, 2017 7:31 pm
 To: Tom Chou <tom@tomchou.com>

 That's not a bad idea. Locally it would have value to Brooke and Ito have it closer so that at some point she
 can originate or perhaps have small a team. It would beat my dream of the casita call center as mvl called
 it. lol.

 Also with the volume of data we need to basically build a mini mortgage company otherwise it wont make
 sense. They ask a ton of questions!


 From:Torn Chou <torn@tornchou.corn>
 Sent: Wednesday, May 10, 2017 7:20:40 PM
 To: Jawad Nesheiwat
 Subject: Re: CDA Capital call

 Ok. You can also use one of my shopping center spaces if that helps...

 Sent from my iPhone




                                                                                                                         ML00022456
Case 8:20-cv-00043-JVS-ADS Document 92-13 Filed 05/15/20 Page 4 of 5 Page ID #:895

On May 10, 2017, at 7:12 PM, Jawad Nesheiwat <iawad@monsterloans.com> wrote:

 Ouch. This thing just never seem to go away. I would like to sit with Mohamed tomorrow and sort through
 whats owed. Give me a few days to comment back on it.

 In other news Experian was not ok with the home address for Brookes business and they require a physical
 commercial space. I looked at 2 spaces today. I believe its safer to sign a small lease here in ladera at the
 corporate park than to tangle this business into any of our call center locations including monster. Well
 have to factor in the rent etc and bake it in the cost of the data. The good news is we are less than 30 days
 away from buying data.

From:Tom Chou <tom@tomchou.com>
Sent: Wednesday, May 10, 2017 1:33:48 PM
To: Jawad Nesheiwat
Subject: Fwd: RE: CDA Capital call

Jawad,
FYI... what do you think?
Should we just do a final capital call and put this zombie to rest? Makes sense to me, but I know you
were discussing a potential settlement with Don.
Let me know what you think and I'll get the ball rolling.

Tom


          Forwarded Message
                                                      Subject:RE: CDA Capital call
                                                         Date:Tue, 09 May 2017 12:01:12 -0700
                                                        From:mhegazi@eliteaccounting.corn
                                                          To:tomgtomchou.corn


 Yes, he still owe $10k

To be safe , the Cap call should be $40k and the excess money will return back.


         Original Message
  Subject: RE: CDA Capital call
  From: <tom@tomchou.com>
  Date: Mon, May 08, 2017 5:51 pm
  To: mhegazifteliteaccounting.com

  Makes sense. I believe Nidal owes $10K or $15K from his original capital commitment. He was going to pay that when he gets
  his money back from Assure. So I think the amount needed will be less than the $50K... probably $35K-40K. If you agree, let
  me know and I'll run it by MvL.

          Original Message
   Subject: CDA Capital call
   From: <mhegazifteliteaccounting.com>
   Date: Mon, May 08, 2017 5:05 pm
   To: "Tom Chou" <tom(atomchou.com>

   Hi Tom,




                                                                                                                   ML00022457
Case 8:20-cv-00043-JVS-ADS Document 92-13 Filed 05/15/20 Page 5 of 5 Page ID #:896

  CDA outstanding is $44,492.78 part of that owed to you ($12,378.47)

  Plus Tax balance & filing estimated at 55,000.00 These are the final obligations for CDA.


  A Final capital call of 550,000.00 should pay for al l that and we close CDA books.


  We are making disbursements these days so it wil l be perfect time to ask the partners.


  Please let me know.


 Thanks.

  Mohamed




                                                                                              ML00022458
